EXHIBIT 10.1

GREAT SOUTHERN BANCORP, INC.

2003 STOCK OPTION AND INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

ISO NO.

         This Option is granted on __________, 20__, (the "Grant Date"), by
Great Southern Bancorp, Inc., a Delaware-chartered corporation (the
"Corporation"), to _______________ (the "Optionee"), in accordance with the
following terms and conditions:

         1.  Option Grant and Exercise Period.  The Corporation hereby grants to
the Optionee an Incentive Stock Option ("Option") to purchase, pursuant to the
Great Southern Bancorp, Inc. 2003 Stock Option and Incentive Plan, as the same
may be amended from time to time (the "Plan"), and upon the terms and conditions
therein and hereinafter set forth, an aggregate of __________shares (the "Option
Shares") of the common stock of the Corporation ("Common Stock") at the price of
$____ per share (the "Exercise Price"). A copy of the Plan, as currently in
effect, is incorporated herein by reference and is attached to this Award
Agreement.

         This Option shall be exercisable only during the period (the "Exercise
Period") commencing on the dates set forth in Section 2 below, and ending at
5:00 p.m., Springfield, Missouri time, on the date ten years after the Grant
Date, such later time and date being hereinafter referred to as the "Expiration
Date," subject to earlier expiration in accordance with Section 5 in the event
of a termination of Continuous Service. The aggregate Market Value (as
determined on the Grant Date) of the Option Shares with respect to which
Incentive Stock Options are exercisable for the first time by the Optionee in
any calendar year shall not exceed One Hundred Thousand Dollars ($100,000.00).
To the extent that this Option does not qualify as an Incentive Stock Option for
any reason, it shall be deemed ab initio to be a Non-Qualified Stock Option.

         2.  Method of Exercise of This Option.  Except as otherwise provided in
this Agreement, this Option may be exercised during the Exercise Period, with
respect to not more than the cumulative number of Option Shares set forth below
on or after the dates indicated, by giving written notice to the Corporation as
hereinafter provided specifying the number of Option Shares to be purchased.

Cumulative
Number of Option
Shares Exercisable

Date














The notice of exercise of this Option shall be in the form prescribed by the
Committee referred to in Section 3 of the Plan and directed to the address set
forth in Section 12 below. The date of exercise is the date on which such notice
is received by the Corporation. Such notice shall be accompanied by payment in
full of the Exercise Price for the Option Shares to be purchased upon such
exercise. Payment shall be made (i) in cash, which may be in the form of a
check, money order, cashier's check or certified check, payable to the
Corporation, or (ii) by delivering shares of Common Stock already owned by the
Optionee having an aggregate Market Value equal to the aggregate Exercise Price,
or (iii) a combination of cash and such shares. Promptly after such payment,
subject to Section 3 below, the Corporation shall issue and deliver to the
Optionee or other person exercising this Option a certificate or certificates
representing the shares of Common Stock so purchased, registered in the name of
the Optionee (or such other person), or, upon request, in the name of the
Optionee (or such other person) and in the name of another in such form of joint
ownership as requested by the Optionee (or such other person) pursuant to
applicable state law.




Next Page




         3.  Delivery and Registration of Shares of Common Stock.  The
Corporation's obligation to deliver shares of Common Stock hereunder shall, if
the Committee so requests, be conditioned upon the Optionee's compliance with
the terms and provisions of Section 17 of the Plan.

         4.  Nontransferability of This Option.  This Option may not be
assigned, encumbered, transferred, pledged or hypothecated except, in the event
of the death of the Optionee, by will or the applicable laws of descent and
distribution to the extent provided in Section 5 below. This Option is
exercisable during the Optionee's lifetime only by the Optionee or a person
acting with the legal authority of the Optionee. The provisions of this Option
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto, the successors and assigns of the Corporation and any person acting with
the legal authority of the Optionee or to whom this Option is transferred by
will or by the laws of descent and distribution.

         5.  Termination of Continuous Service or Death of the Optionee.  Except
as provided in this Section 5 and Section 9 below, and notwithstanding any other
provision of this Option to the contrary, this Option shall be exercisable only
if the Optionee has not incurred a termination of Continuous Service at the time
of such exercise.

         If the Optionee incurs a termination of Continuous Service for any
reason excluding death and termination of Continuous Service for Cause, the
Optionee may, but only within the period of three months (or one year in the
case of Disability) immediately succeeding such termination of Continuous
Service and in no event after the Expiration Date, exercise this Option to the
extent the Optionee was entitled to exercise this Option on the date of
termination of Continuous Service. If the Optionee incurs a termination of
Continuous Service for Cause, all rights under this Option shall expire
immediately upon the giving to the Optionee of notice of his termination.

         In the event of the death of the Optionee prior to the Optionee's
termination of Continuous Service or during the three-month or one-year period
referred to in the immediately preceding paragraph, the person or persons to
whom the Option has been transferred by will or by the laws of descent and
distribution may, but only to the extent the Optionee was entitled to exercise
this Option on the date of the Optionee's death, exercise this Option at any
time within one year following the death of the Optionee, but in no event after
the Expiration Date. Following the death of the Optionee, the Committee may, in
its sole discretion, as an alternative means of settlement of this Option, elect
to pay to the person to whom this Option is transferred by will or by the laws
of descent and distribution, the amount by which the Market Value per share of
Common Stock on the date of exercise of this Option shall exceed the Exercise
Price per Option Share, multiplied by the number of Option Shares with respect
to which this Option is properly exercised. Any such settlement of this Option
shall be considered an exercise of this Option for all purposes of this Option
and of the Plan.

         6.  Notice of Sale.  The Optionee or any person to whom the Option
Shares shall have been transferred shall promptly give notice to the Corporation
in the event of the sale or other disposition of Option Shares within the later
of (i) two years from the Grant Date or (ii) one year from the date of exercise
of this Option. Such notice shall specify the number of Option Shares sold or
otherwise disposed of and be directed to the address set forth in Section 12
below.

         7.  Adjustments for Changes in Capitalization of the Corporation.  In
the event of any change in the outstanding shares of Common Stock by reason of
any recapitalization, stock split, reverse stock split, stock dividend,
reorganization, consolidation, combination or exchange of shares, merger, or any
other change in the corporate structure of the Corporation or in the shares of
Common Stock, the number and class of shares covered by this Option and the
Exercise Price shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.




2 Next Page




         8.  Effect of Merger or Other Reorganization.  In the event of any
merger, consolidation or combination of the Corporation with or into another
corporation (other than a merger, consolidation or combination in which the
Corporation is the continuing corporation and which does not result in the
outstanding shares of Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Optionee shall have the right (subject to the provisions of the Plan and the
limitations contained herein), thereafter and during the Exercise Period, to
receive upon exercise of this Option an amount equal to the excess of the Market
Value on the date of such exercise of the securities, cash or other property, or
combination thereof, receivable upon such merger, consolidation or combination
in respect of a share of Common Stock over the Exercise Price, multiplied by the
number of Option Shares with respect to which this Option shall have been
exercised. Such amount may be payable fully in cash, fully in one or more of the
kind or kinds of property payable in such merger, consolidation or combination,
or partly in cash and partly in one or more of such kind or kinds of property,
all in the discretion of the Committee.

         9.  Effect of Change in Control.  If a tender offer or exchange offer
for shares of the Corporation (other than such an offer by the Corporation) is
commenced, or if a change in control (as defined in the Plan) shall occur, this
Option shall (to the extent it is not then exercisable) become exercisable in
full upon the happening of such events; provided, however, that this Option
shall not become exercisable to the extent that it has previously been exercised
or otherwise terminated.

         10.  Stockholder Rights Not Granted by This Option.  The Optionee is
not entitled by virtue hereof to any rights of a stockholder of the Corporation
or to notice of meetings of stockholders or to notice of any other proceedings
of the Corporation.

         11.  Withholding Tax.  Where the Optionee or another person is entitled
to receive Option Shares pursuant to the exercise of this Option, the
Corporation shall have the right to require the Optionee or such other person to
pay to the Corporation the amount of any taxes which the Corporation or any of
its Affiliates is required to withhold with respect to such Option Shares, or,
in lieu thereof, to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld, or in lieu of any of the
foregoing, to withhold a sufficient sum from the Optionee's compensation payable
by the Corporation to satisfy the Corporation's tax withholding requirements.

         12.  Notices.  All notices to the Corporation shall be delivered or
mailed to it addressed to the Secretary of Great Southern Bancorp, Inc., 1451 E.
Battlefield, Springfield, Missouri 65804. Any notices hereunder to the Optionee
shall be delivered personally or mailed to the Optionee's address noted below.
Such addresses for the service of notices may be changed at any time provided
written notice of the change is furnished in advance to the Corporation or to
the Optionee, as the case may be.

         13.  Plan and Plan Interpretations as Controlling.  This Option and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. Capitalized terms used herein
which are not defined in this Award Agreement shall have the meaning ascribed to
such terms in the Plan. All determinations and interpretations made in the
discretion of the Committee shall be final and conclusive upon the Optionee or
his legal representatives with regard to any question arising hereunder or under
the Plan.

         14.  Optionee Service.  Nothing in this Option shall limit the right of
the Corporation or any of its Affiliates to terminate the Optionee's service as
a director, advisory director, or employee, or otherwise impose upon the
Corporation or any of its Affiliates any obligation to employ or accept the
services of the Optionee.

         15.  Amendment. The Committee may waive any conditions of or rights of
the Corporation or modify or amend the terms of this Award Agreement; provided,
however, that the Committee may not amend, alter, suspend, discontinue or
terminate any provision hereof which may adversely affect the Optionee without
the Optionee's (or his legal representative's) written consent.




3 Next Page




         16. Nondisclosure of Confidential Information and Non-solicitation.
Information concerning any Great Southern customer or the business matters of
Great Southern (including any of its subsidiaries and affiliates) learned or
obtained as a result of employment with Great Southern is privileged, private,
and confidential. The employee agrees to protect all such information and not
disclose it to any unauthorized persons, either during or after employment.
Furthermore, the employee understands that any password and/or security code
issued to allow access to designated areas of Great Southern, including any
computer system(s), is also to be treated as privileged, private, and
confidential, and must not be disclosed to any unauthorized persons, either
during or after employment. The employee understands that disregard of this
Agreement would damage Great Southern, will result in disciplinary action up to
and including termination, and may also be a violation of State and/or Federal
law or regulation.

The employee also agrees that, upon leaving employment with Great Southern, for
whatever reason, whether voluntary or involuntary, the employee will not keep,
take, or divulge to any individual or entity information relating to customers
or the business matters of Great Southern. The employee further agrees that, for
a period of three (3) years from the date of such termination of employment,
he/she will not solicit or service, either directly or indirectly, any Great
Southern customer where information about the customer was obtained through
employment with Great Southern. Should any employee breach this Agreement either
during or after employment, Great Southern shall be entitled to obtain
injunctive relief, and also to recover from that employee any damages caused by
such breach, and all costs associated with enforcement of this Agreement,
including, but not limited to, reasonable attorneys' fees and expenses.

         17. Optionee Acceptance.  The Optionee shall signify his acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy hereof to the Corporation at the address set forth
in Section 12 above.

         The parties hereto have caused this Award Agreement to be executed as
of the date first above written.

GREAT SOUTHERN BANCORP, INC.


By:

--------------------------------------------------------------------------------

Joseph W. Turner, President


ACCEPTED:




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

(Street Address)




--------------------------------------------------------------------------------

(City, State and Zip Code)


4 Next Page
